DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/28/2019, 03/29/2019, 11/30/2020, and 05/03/2021 have been considered by the examiner.  

Election/Restrictions
Claims 4-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO2015050200A1, as translated by US 20160223016 A1), previously cited.  
Regarding claim 1, Ito teaches “a sintered bearing, which contains as main components iron, copper, a metal having a lower melting point than copper” (which reads upon “a sintered bearing”, as recited in the instant claim; paragraph [0011]).  Ito teaches “compressing the raw material powders to form a green compact, followed by sintering the green compact” (which reads upon “sintering a green compact”, as recited in the instant claim; paragraph [0044]).  Ito teaches that “an Fe—Cu partially diffusion-alloyed powder 11 in which a number of grains of copper powder 13 are partially diffused on the surface of an iron powder 12 is used as the partially diffusion-alloyed powder” (which reads upon “partially diffusion-alloyed powder in which first copper powder adheres onto a surface of iron powder through partial diffusion”, as recited in the instant claim; paragraph [0047]).  Ito teaches that “the raw material powders are mixed powders containing as main components partially diffusion-alloyed powder, flat copper powder, low-melting point metal powder, and solid lubricant powder” (which reads upon “second copper powder; and low-melting point metal powder having a lower melting point than copper”, as recited in the instant claim; paragraph [0045]).  Ito teaches that “the partially diffusion-alloyed powder 11 to be used preferably has an average grain diameter of from 75 μm to 212 μm” (which reads upon “the partially diffusion-alloyed powder having a maximum particle diameter of 106 μm or less”, as recited in the instant claim; paragraph [00]).  Ito teaches that “the iron powder 12 to be used has an average grain diameter of preferably from 45 μm to 150 μm, more preferably from 63 μm to 106 μm” (which reads upon “the partially diffusion-alloyed powder having a maximum particle diameter of 106 μm or less”, as recited in the instant claim; paragraph [0048]).  Ito teaches that “the copper powder 13 to be used has a grain diameter smaller than that of the iron powder 12, specifically has an average grain diameter of 5 μm or more and 45 μm or less” (which reads upon “the first copper powder of the partially diffusion-alloyed powder having a maximum particle diameter of 10 μm or less”, as recited in the instant claim; paragraph [0050]).  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of a maximum particle diameter of 106 μm or less overlaps the range disclosed by the prior art of from 75 μm to 212 μm.  The claimed range of a maximum particle diameter of 10 μm or less overlaps the range disclosed by the prior art of 5 μm or more and 45 μm or less.  Accordingly, the prior art renders the claim obvious.  
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.  See MPEP § 2113 II.  
Regarding claim 2, Ito teaches the method of claim 1 as stated above.  Ito teaches that “as the copper powder 13 constituting the partially diffusion-alloyed powder 11, generally-used irregular or dendritic copper powder may be used widely” (paragraph [0050]).  
Regarding claim 3, Ito teaches the method of claim 1 as stated above.  Ito teaches that “the present invention is applied to a cylindrical bearing having the bearing surface 1 a formed into a perfect circle shape” (paragraph [0136]).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/13/12-12/17/21; Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16-22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733